EXHIBIT 10.2





EXECUTION VERSION




$100,000,000


CREDIT AGREEMENT
among
SOUTHERN STAR CENTRAL GAS PIPELINE, INC.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
and
ROYAL BANK OF CANADA,
as Administrative Agent
Dated as of June 16, 2014




RBC CAPITAL MARKETS and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners













080599-0099-14744-15923445



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS
1


1.1


Defined Terms
1


1.2


Other Definitional Provisions
21


SECTION 2.
AMOUNT AND TERMS OF LOANS
22


2.1


Term Commitments
22


2.2


Procedure for Term Loan Borrowing
22


2.3


Repayment of Term Loans
23


2.4


Fees, etc.
23


2.5


Optional Prepayments
23


2.6


Mandatory Prepayments
23


2.7


Conversion and Continuation Options
23


2.8


Limitations on Eurodollar Tranches
24


2.9


Interest Rates and Payment Dates
24


2.1


Computation of Interest and Fees
24


2.11


Inability to Determine Interest Rate
25


2.12


Pro Rata Treatment and Payments
25


2.13


Requirements of Law
26


2.14


Taxes
27


2.15


Indemnity
31


2.16


Change of Lending Office
31


2.17


Replacement of Lenders
31


SECTION 3.
REPRESENTATIONS AND WARRANTIES
32


3.1


Financial Condition
32


3.2


No Change
32


3.3


Existence; Compliance with Law
32


3.4


Power; Authorization; Enforceable Obligations
33


3.5


No Legal Bar
33


3.6


Litigation
33


3.7


No Default
33


3.8


Ownership of Property; Liens
33


3.9


Intellectual Property
33


3.1


Taxes
33


3.11


Federal Regulations
34


3.12


Labor Matters
34


3.13


ERISA
34


3.14


Investment Company Act; Other Regulations
34


3.15


Subsidiaries
34


3.16


Use of Proceeds
35


3.17


Environmental Matters
35


3.18


Accuracy of Information, etc
35


3.19


OFAC
36


3.2


Solvency
36


3.21


Senior Indebtedness
36




080599-0099-14744-15923445



--------------------------------------------------------------------------------



SECTION 4.
CONDITIONS PRECEDENT
36


4.1


Conditions to Initial Extension of Credit
36


SECTION 5.
AFFIRMATIVE COVENANTS
37


5.1


Financial Statements
37


5.2


Certificates; Other Information
38


5.3


Payment of Obligations
39


5.4


Maintenance of Existence; Compliance
40


5.5


Maintenance of Property; Insurance
40


5.6


Inspection of Property; Books and Records; Discussions
40


5.7


Notices
40


5.8


Environmental Laws
41


5.9


Maintenance of Ratings
41


SECTION 6.
NEGATIVE COVENANTS
41


6.1


Financial Condition Covenants
41


6.2


[Reserved]
41


6.3


Liens
41


6.4


Fundamental Changes
42


6.5


[Reserved]
42


6.6


[Reserved]
42


6.7


[Reserved]
42


6.8


[Reserved]
42


6.9


Transactions with Affiliates
42


6.1


Sales and Leasebacks
43


6.11


Swap Agreements
43


6.12


Changes in Fiscal Periods
43


6.13


Lines of Business
43


6.14


Sanctions
43


SECTION 7.
EVENTS OF DEFAULT
44


SECTION 8.
THE AGENTS
45


8.1


Appointment
46


8.2


Delegation of Duties
46


8.3


Exculpatory Provisions
46


8.4


Reliance by Administrative Agent
46


8.5


Notice of Default
47


8.6


Non-Reliance on Agents and Other Lenders
47


8.7


Indemnification
47


8.8


Agent in Its Individual Capacity
48


8.9


Successor Administrative Agent
48


8.1


Arrangers and Syndication Agent
48


SECTION 9.
MISCELLANEOUS
48


9.1


Amendments and Waivers
48


9.2


Notices
49


9.3


No Waiver; Cumulative Remedies
50


9.4


Survival of Representations and Warranties
50


9.5


Payment of Expenses and Taxes
50


9.6


Successors and Assigns; Participations and Assignments
51




080599-0099-14744-15923445



--------------------------------------------------------------------------------



9.7


Adjustments; Set‑off
54


9.8


Counterparts
54


9.9


Severability
54


9.1


Integration
55


9.11


GOVERNING LAW
55


9.12


Submission To Jurisdiction; Waivers
55


9.13


Acknowledgements
55


9.14


Confidentiality
56


9.15


WAIVERS OF JURY TRIAL
57


9.16


USA Patriot Act
57






080599-0099-14744-15923445



--------------------------------------------------------------------------------



SCHEDULES:
1.1A    Term Commitments
3.4    Consents, Authorizations, Filings and Notices
3.15    Subsidiaries
6.9    Transactions with Affiliates


EXHIBITS:
A    Form of Compliance Certificate
B    Form of Closing Certificate
C    Form of Assignment and Assumption
D    Form of Legal Opinion of Orrick, Herrington & Sutcliffe LLP
E    Form of U.S. Tax Compliance Certificate
F    Form of Notice of Borrowing
G    Form of Notice of Prepayment
H    Form of Notice of Conversion or Continuation













080599-0099-14744-15923445



--------------------------------------------------------------------------------



CREDIT AGREEMENT (this “Agreement”), dated as of June 16, 2014, among SOUTHERN
STAR CENTRAL GAS PIPELINE, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and ROYAL BANK OF CANADA, as
administrative agent.
The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS


1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.


“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as of such
day (or, if such day is not a Business Day, as of the next preceding Business
Day) in respect of a proposed Eurodollar Loan with a one-month Interest Period
plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Administrative Agent”: Royal Bank of Canada, together with its affiliates, as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Term Loans.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Applicable Margin”: for ABR Loans, 0.75% and for Eurodollar Loans, 1.75%;     
“Approved Fund”: as defined in Section 9.6(b).
“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on the
cover page of this Agreement.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property that yields gross proceeds to any Group Member (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds).

080599-0099-14744-15923445



--------------------------------------------------------------------------------



“Assignee”: as defined in Section 9.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.
“Attributable Debt”: in respect of a sale and leaseback transaction means, at
the time of determination, the present value (discounted at the rate of interest
implicit in such transaction, determined in accordance with GAAP) of the
obligation of the lessee for net rental payments during the remaining term of
the lease included in such sale and leaseback transaction including any period
for which such lease has been extended or may, at the option of the lessor, be
extended.
“Available Cash Flow”: for any period, Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries minus the sum of the following, each determined for
such period on a consolidated basis:
(i) cash taxes paid by the Borrower and its Restricted Subsidiaries; plus
(ii) cash interest expense paid by the Borrower and its Restricted Subsidiaries
whether or not capitalized (including, without limitation, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Swap Agreements); plus
(iii) Capital Expenditures of the Borrower and its Restricted Subsidiaries
(except to the extent financed by the incurrence of Indebtedness); plus
(iv) the aggregate principal amount of long-term Indebtedness repaid by the
Borrower and its Restricted Subsidiaries and the repayment by the Borrower and
any Restricted Subsidiary of any short-term Indebtedness that financed Capital
Expenditures referred to in clause (iii) above, excluding any such repayments
(x) under working capital facilities (except to the extent that such
Indebtedness so repaid was incurred to finance Capital Expenditures as described
in clause (iii) above) and (y) through a refinancing involving the incurrence of
new long-term Indebtedness.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Benefitted Lender”: as defined in Section 9.7(a).


“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Business”: as defined in Section 3.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations

080599-0099-14744-15923445



--------------------------------------------------------------------------------



in connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.
“Calculation Date”: as defined in the definition of Fixed Charge Coverage Ratio.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.
“Capital Lease Obligations”: as to any Person, at the time any determination is
to be made, the amount of the liability as lessee in respect of a capital lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.
“Cash Equivalents”: (a) United States dollars; (b) securities issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support of those securities) having maturities of not more
than six months from the date of acquisition; (c) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better; (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications
specified in clause (c) above; (e) commercial paper having the highest rating
obtainable from Moody’s or S&P and in each case maturing within six months after
the date of acquisition; and (f) money market funds at least 95% of the assets
of which constitute Cash Equivalents of the kinds described in clauses (a)-(e)
above.
“Change of Control”: the occurrence of any of the following:
(i) the Permitted Investors shall cease to have the power to vote or direct the
voting of securities having a majority of the ordinary voting power for the
election of directors of the Borrower (determined on a fully diluted basis);
(ii) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors;
(iii) a Specified Change of Control shall occur; or
(iv) Parent shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of the Borrower free
and clear of all Liens;
provided that, notwithstanding the foregoing, in no event shall any Disposition
of Capital Stock (or the failure of the Borrower to own or control such Capital
Stock) in connection with any Permitted Sale Transaction constitute a Change of
Control (or otherwise require any consent or approval from any Lender or the
Administrative Agent or otherwise be restricted hereunder).
“Change of Control Triggering Event”: the occurrence of both a Change of Control
and a Ratings Decline.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied, which date is June 16, 2014.
“Code”: the Internal Revenue Code of 1986, as amended.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalization Ratio”: as at any date, the ratio of (a)
Consolidated Total Debt on such date to (b) Consolidated Total Capitalization on
such date.
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(i)     an amount equal to any extraordinary loss plus any net loss realized by
the Borrower and its Restricted Subsidiaries in connection with an asset sale or
asset disposition, to the extent such losses were deducted in computing such
Consolidated Net Income; plus
(ii)     provision for taxes based on income or profits of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(iii)     Fixed Charges of such Person; plus
(iv)     depreciation, amortization (including amortization of intangibles but
excluding amortization of other prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (including impairment charges recorded in
connection with the application of Financial Accounting Standard No. 142
“Goodwill and other Intangibles” but excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Borrower and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus
(v)     all extraordinary, unusual or non-recurring items of loss or expense;
minus
(vi)    all extraordinary, unusual or non-recurring items of gain or revenue;
minus
(vii)     non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue in the ordinary course of business,
Notwithstanding the foregoing, (a) amounts in clauses (i), (ii), (iv) and (v)
relating to any Restricted Subsidiary will be added to Consolidated Net Income
to compute Consolidated EBITDA only to the extent (and in the same proportion)
that the Net Income of such Restricted Subsidiary was included in calculating
Consolidated Net Income and only if a corresponding amount would be permitted at
the date of determination to be dividended to the Borrower by such Restricted
Subsidiary without any prior governmental approval (that has not been obtained)
and by operation of the terms of its charter and all judgments, decrees, orders,
statutes, rules and governmental regulations applicable to such Restricted
Subsidiary or its stockholders and (b) Consolidated EBITDA for the Borrower and
its Restricted Subsidiaries for the fiscal quarters ending June 30, 2013,
September 30, 2013 and December 31, 2013 shall be $33,500,000, $33,500,000 and
$33,500,000, respectively.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



“Consolidated Net Income”: with respect to the Borrower and its Restricted
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
it Restricted Subsidiaries for such period, on a consolidated basis, determined
in accordance with GAAP; provided that (i) the Net Income (but not loss) of an
Unrestricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
distributions paid in cash to the Borrower or a Restricted Subsidiary thereof,
(ii) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, (iii) any unrealized non-cash
gains or losses or charges in respect of Swap Agreements (including those
resulting from the application of SFAS 133) will be excluded and (iv) the
cumulative effect of a change in accounting principles after the Closing Date
will be excluded.
“Consolidated Net Tangible Assets”: with respect to the Borrower and its
Restricted Subsidiaries at any date of determination, the aggregate amount of
Total Assets included in the Borrower’s most recent quarterly or annual
consolidated balance sheet prepared in accordance with GAAP less applicable
reserves reflected in such balance sheet, after deducting the following amounts:
(i) all current liabilities reflected in such balance sheet, and (ii) all
goodwill, trademarks, patents, unamortized debt discounts and expenses and other
like intangibles reflected in such balance sheet.
“Consolidated Net Worth”: at any date, the total of the amounts shown on the
consolidated balance sheet of the Borrower and it Restricted Subsidiaries
determined in accordance with GAAP, as of the end of the Borrower and it
Restricted Subsidiaries’ most recent fiscal quarter for which internal financial
statements are available prior to the taking of any action for the purpose of
which the determination is being made, as the sum of (1) the par or stated value
of all of the Borrower and its Restricted Subsidiaries’ outstanding Capital
Stock, (2) paid-in capital or capital surplus relating to such Capital Stock and
(3) any retained earnings or earned surplus less (A) any accumulated deficit and
(B) any amounts attributable to Disqualified Stock.
“Consolidated Total Capitalization”: the sum of (i) Consolidated Total Debt and
(ii) Consolidated Net Worth.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director,
if, in each case, such other director represents the interests of the Sponsor
(or such director is nominated for election by the Sponsor).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
“Controlling Interest”: an interest held by one or more Persons in another
Person, if (a) such Persons own directly or indirectly, beneficially or of
record, fifty percent (50%) or more of the outstanding Capital Stock of such
other Person, and (b) either (i) such Persons hold, directly or indirectly,
beneficially or of record, a majority of the outstanding Capital Stock in such
other Person; or (ii) such Persons possess, directly or indirectly,

080599-0099-14744-15923445



--------------------------------------------------------------------------------



the power to cause the direction of the management of such other Person, whether
through voting securities, by contract, control of the board of directors (or
similar governing body) or otherwise.
“Credit Party”: the Administrative Agent or any other Lender.


“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied, including, in any event, a “Default” under and as defined in the OpCo
Note Indenture, the Senior Notes Indentures, the New Senior Notes or the
Revolving Credit Agreement.
“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Loans mature; provided, however, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Borrower to repurchase such Capital Stock upon the occurrence of
a change of control or an asset sale will not constitute Disqualified Stock if
the terms of such Capital Stock provide that the Borrower may not repurchase or
redeem any such Capital Stock pursuant to such provisions.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to, or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
“ERISA Event”: (a) the occurrence of any Reportable Event; (b) the failure of
any Group Member or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (c) a determination that any Pension
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (d) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(e) the occurrence of any event or condition which would reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan or the incurrence by any Group Member
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (f) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a Pension Plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (g) the failure by any Group Member or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan pursuant to Sections 431
or 432 of the Code; (h) the incurrence by any Group Member or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (i) the receipt by any Group Member
or any ERISA Affiliate of any

080599-0099-14744-15923445



--------------------------------------------------------------------------------



notice, or the receipt by any Multiemployer Plan from a Group Member or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is reasonably expected to
be, Insolvent, in Reorganization, in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA); or (j) the failure by any Group
Member or any of its ERISA Affiliates to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any Interest Period with respect to a Eurodollar
Loan, the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time), on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the rate set by ICE
Benchmark Administration for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by ICE Benchmark
Administration as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided, however, that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Base Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Term Facility the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Term
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under Section
2.17), except to the extent that, pursuant to Section 2.14, amounts with respect
to such Taxes were payable to such Lender’s assignor immediately before such
Lender acquired the applicable interest in the Loan, (ii) a direct or indirect
beneficial owner of Lender acquires an indirect beneficial interest in the Loan
through such Lender, except to the extent that, pursuant to Section 2.14,
amounts with respect to

080599-0099-14744-15923445



--------------------------------------------------------------------------------



such Taxes were payable to such Lender immediately before such beneficial owner
acquired the applicable beneficial interest in the Loan, or (iii) such Lender
changes its lending office or its residence or place of organization, except to
the extent that, pursuant to Section 2.14, amounts with respect to such Taxes
were payable to such Lender immediately before it changed its lending office or
its residence or place of organization, (c) Taxes attributable to such Credit
Party’s failure to comply with Section 2.14(f), (d) any U.S. Federal withholding
Taxes imposed under FATCA and (e) any backup withholding Tax that is required by
the Code to be withheld from amounts payable to a recipient that is a U.S.
Person.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“FERC”: as defined in Section 1.2(c).
“Fixed Charge Coverage Ratio”: with respect to the Borrower and its Restricted
Subsidiaries for any four-quarter reference period, the ratio of the
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period to the Fixed Charges of the Borrower and its Restricted Subsidiaries for
such period. In the event that the Borrower or Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases or redeems any Indebtedness (other than
ordinary working capital borrowings) or issues, repurchases or redeems any
Disqualified Stock or preferred stock subsequent to the commencement of the
applicable four-quarter reference period and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
occurs (the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
repayment, repurchase or redemption of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock or preferred stock, and the use
of proceeds therefrom, as if the same had occurred at the beginning of such
period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(i)     acquisitions that have been made by the Borrower or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, subsequent to the commencement of
the applicable four quarter reference period and on or prior to the Calculation
Date will be given pro forma effect as if they had occurred on the first day of
such period and Consolidated EBITDA for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the Securities Act
including any pro forma expense and cost reductions that have occurred or are
reasonably expected to occur, in the reasonable judgment of the chief financial
officer or chief accounting officer of the Borrower (regardless of whether those
cost savings or operating improvements could then be reflected in pro forma
financial statements in accordance with Regulation S-X promulgated under the
Securities Act of 1933 or any other regulation or policy of the SEC related
thereto);
(ii)     the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

080599-0099-14744-15923445



--------------------------------------------------------------------------------



(iii)     the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
Borrower or any of its Restricted Subsidiaries following the Calculation Date.
“Fixed Charges”: with respect to the Borrower and its Restricted Subsidiaries
for any period, the sum, without duplication, of:
(i)     the consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings), and net of the
effect of all payments made or received pursuant to Swap Agreements incurred
with respect to Indebtedness; plus
(ii)     the consolidated interest of the Borrower and its Restricted
Subsidiaries that was capitalized during such period; plus
(iii)     any interest expense on Indebtedness of another Person that is
guaranteed by the Borrower or one of its Restricted Subsidiaries or secured by a
Lien on assets of the Borrower or one of its Restricted Subsidiaries (whether or
not such guarantee or Lien is called upon); plus
(iv)     all dividends, whether paid or accrued and whether or not in cash, on
any series of Disqualified Stock or preferred stock of such Person or any of its
Restricted Subsidiaries, other than dividends on equity interests payable solely
in Capital Stock of the Borrower (other than Disqualified Stock) or to the
Borrower or a Restricted Subsidiary of the Borrower.
“Funded Status”: as defined in Section 3.13.
“Funding Office”: the office of the Administrative Agent specified in Section
9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.
“Governmental Authority”: any nation or government or any state or other
political subdivision thereof, including any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.
“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or

080599-0099-14744-15923445



--------------------------------------------------------------------------------



equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 7(e) only, all obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor; provided that until the date that is sixty (60)
days following the Closing Date, for purposes of this definition, where on or
before such date such Person has made irrevocable payment or irrevocable notice
of such payment for any principal or interest in respect of the Senior
Registered Notes or the Senior Unregistered Notes that is owed or would be owed
through the date of maturity or redemption of the Senior Registered Notes or the
Senior Unregistered Notes, to the extent the aggregate amount of unrestricted
cash and Cash Equivalents of such Person is at least equal to such amount, the
principal amount outstanding under the Senior Registered Notes and the Senior
Unregistered Notes, as applicable, shall not be considered “Indebtedness” for
purposes of this definition.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (or, if an Event of Default is in existence,
the last Business Day of each calendar month)

080599-0099-14744-15923445



--------------------------------------------------------------------------------



to occur while such Loan is outstanding and the final maturity date of such
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, and (c) as to any Eurodollar Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the Term Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the Term Facility, nine or twelve) months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;


(ii) the Borrower may not select an Interest Period for any Loan that would
extend beyond the Term Loan Maturity Date.


(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and


(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.


“Investments”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantee Obligations or other obligations), advances or capital
contributions (excluding (x) commission, travel and similar advances to officers
and employees made in the ordinary course of business and (y) advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the lender), purchases or other acquisitions
for consideration of Indebtedness, Capital Stock or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any Restricted Subsidiary
of the Borrower sells or otherwise disposes of any Capital Stock of any direct
or indirect Restricted Subsidiary of the Borrower such that, after giving effect
to any such sale or disposition, such Person is no longer a Subsidiary of the
Borrower, the Borrower will be deemed to have made an Investment on the date of
any such sale or disposition in an amount equal to the fair market value of the
Capital Stock of such Restricted Subsidiary not sold or disposed of.
“IRS”: the United States Internal Revenue Service.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Lenders”: as defined in the preamble hereto.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or

080599-0099-14744-15923445



--------------------------------------------------------------------------------



preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.
“Materials of Environmental Concern”: any gasoline, petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, and any hazardous or toxic substances,
materials or wastes, defined or regulated as such in or under any Environmental
Law.
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event and other customary
fees and expenses actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements); provided that notwithstanding the foregoing, proceeds from any
Asset Sale or Recovery Event shall be deemed to be “Net Cash Proceeds” solely to
the extent in excess of, when taken together with the proceeds received from all
other Asset Sale or Recovery Events since the Closing Date, $100,000,000 and (b)
in connection with any incurrence of Indebtedness, the cash proceeds received
from such incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith; provided that
notwithstanding the foregoing, proceeds from any incurrence of Indebtedness
shall be deemed to be “Net Cash Proceeds” solely to the extent in excess of,
when taken together with the proceeds received from all other incurrence of
Indebtedness since the Closing Date, $100,000,000.
“Net Income”: with respect any Person, the net income (loss) of such Person,
determined in accordance with GAAP and before any reduction in respect of
preferred stock dividends, excluding, however, (i) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (A) any asset sale or asset disposition or (B) the
disposition of any securities by such Person or any of its Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Subsidiaries and
(ii) any extraordinary gain (but not loss), together with any related provision
for taxes on such extraordinary gain (but not loss).
“New Senior Notes”: the 5.125% Senior Notes due 2022 issued by the Parent
pursuant to the New Senior Notes Indenture.
“New Senior Notes Indenture”: the Indenture dated as of June 16, 2014 entered
into by the Parent in connection with the issuance of the New Senior Notes,
together with all instruments and other agreements entered into by the Parent in
connection therewith.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



“Non-Consenting Lender”: as defined in Section 2.17.
“Non-Recourse Debt”: Indebtedness (i) as to which neither the Borrower nor any
of its Restricted Subsidiaries (A) provides credit support of any kind
(including undertaking, agreement or instrument that would constitute
Indebtedness), (B) is directly indirectly liable (as a guarantor or otherwise)
or (C) is the lender, (ii) no default with respect to which (including any
rights that the holders of the Indebtedness may have to take enforcement action
against an Unrestricted Subsidiary) would permit (upon notice, lapse of time or
both) holder of any other Indebtedness of the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to accelerated or payable prior to its stated maturity and (iii)
as to which the lenders or other credit providers have been notified in writing
that they will not have any recourse to the stock assets of the Borrower or any
of its Restricted Subsidiaries.  
“Non-U.S. Lender”: (a) if the Borrower is a U.S. Person, a Lender, with respect
to the Borrower, that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“Notes”: the collective reference to any promissory note evidencing a Loan.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
“OpCo Capitalization Ratio”: for any period, the ratio of (a) Consolidated Total
Debt attributable solely to the Borrower for such period to (b) OpCo Total
Capitalization for such period.
“OpCo Notes”: the 6.00% Senior Notes due 2016 issued by the Borrower pursuant to
the OpCo Notes Indenture.
“OpCo Notes Indenture”: the Indenture dated as of April 13, 2006 entered into by
the Borrower in connection with the issuance of the OpCo Notes, together with
all instruments and other agreements entered into by the Borrower in connection
therewith.
“OpCo Total Capitalization”: the sum of (i) Consolidated Total Debt and (ii)
Consolidated Net Worth, in each case, attributable solely to the Borrower.
“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising solely from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.17).
“Parent”: Southern Star Central Corp., a Delaware corporation, the direct parent
company of the Borrower.
“Participant”: as defined in Section 9.6(c).
“Participant Register”: as defined in Section 9.6(c).
“Patriot Act”: as defined in Section 9.16.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
any successor entity performing similar functions.
“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
“Permitted Investors”: the collective reference to the Sponsor and their
respective Control Investment Affiliates.
“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any of
its Subsidiaries issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any of its Subsidiaries (other than intercompany Indebtedness);
provided that (i) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith); (ii) such Permitted Refinancing Indebtedness has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of, the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded; (iii) if the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded is subordinated in right of payment to
the Notes, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (iv) such Permitted
Refinancing Indebtedness is incurred either by the Borrower or by the Subsidiary
that is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (v) no Default or Event of Default exists on the
date of issuance of such Permitted Refinancing Indebtedness and (vi) such
Permitted Refinancing Indebtedness is not guaranteed by any Person that is not a
guarantor of all of the Obligations.
“Permitted Sale Transaction”: a sale, transfer or similar transaction pursuant
to which all or substantially all of the outstanding Capital Stock in the
Borrower are directly or indirectly Disposed of and transferred to a Successor
Sponsor on a one-time basis, whereupon such Successor Sponsor shall become the
Sponsor for purposes of this Agreement; provided that no more than one Permitted
Sale Transaction shall be permitted to be consummated prior to the Term Loan
Maturity Date; provided further that at all times following the consummation of
any such sale or similar transaction (except as described in clauses (c) and (d)
below), (a) for twelve (12) months following the consummation of any such sale
or similar transaction, day-to-day management of the Borrower continues to be
conducted by the members of management as of the date of such transaction, (b)
fifty percent (50%) or more of the Capital Stock in the Successor Sponsor is
held by Persons who are Qualified Owners, (c) the Administrative Agent shall
have received all documentation and other information about the Successor
Sponsor that have been requested by Administrative Agent (either on its behalf
or on behalf of any Lender) that Administrative Agent or any Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and (d) as of the effective date of any such sale or similar
transaction, the Successor Sponsor shall certify to the Administrative Agent for
the benefit of the Lenders that, the representations and warranties contained in
Section

080599-0099-14744-15923445



--------------------------------------------------------------------------------



3.19 shall be true and correct in all material respects on and as of such
effective date. Any failure to comply with clauses (a) through (d) above shall
result in such sale or similar transaction being deemed a Change of Control.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA) in
respect of which any Group Member is an “employer” as defined in Section 3(5) of
ERISA, and (ii) any employee pension benefit plan (as defined in Section 3(2) of
ERISA but excluding any Multiemployer Plan) in respect of which any Group Member
is an “employer” as defined in Section 3(5) of ERISA and, with respect to any
such plans that are Pension Plans, in respect of which any Group Member or any
ERISA Affiliate is (or, if such Plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Royal Bank of Canada as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Royal Bank of Canada in connection with extensions of
credit to debtors).
“Principal Property”: any natural gas pipeline property located in the United
States, except any such property that in the opinion of the Borrower’s board of
directors is not of material importance to the total business conducted by the
Borrower and any consolidated Subsidiaries.
“Projections”: as defined in Section 5.2(c).
“Properties”: as defined in Section 3.17(a).
“Qualified Owner”: a transferee that is not an Affiliate of the Sponsor (a)
which itself or through any one of its Affiliates either (i) has a rating of
Baa2 or higher from Moody’s or a rating of BBB or higher from S&P (or such other
ratings approved by the Required Lenders) or (ii) has a tangible net worth (or
equivalent membership or partner capital) of not less than five hundred million
Dollars ($500,000,000), (b) for which the Administrative Agent shall have
received all documentation and other information with respect thereto that been
requested by Administrative Agent (either on its behalf or on behalf of any
Lender) that the Administrative Agent or any Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, (c) which, as of the effective date of any applicable transfer certifies to
the Administrative Agent for the benefit of the Lenders that, the
representations and warranties contained in Section 3.19 shall be true and
correct in all material respects on and as of such effective date and (d) is in
compliance with all Requirements of Law (including, for the avoidance of doubt,
FERC) applicable to such Person.
“Ratings Decline”: the rating of the OpCo Notes by either Moody’s or S&P shall
be decreased by one or more gradations (including gradations within the rating
categories as well as between categories) within 60 days after the earlier of:
(i) the date of public notice of the occurrence of a Change of Control or (ii)
public notice of the intention of the Borrower to effect a Change of Control
(which 60-day period shall be extended so long as the rating of the OpCo Notes
is under publicly announced consideration for possible downgrade by either
Moody’s or S&P).
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
“Register”: as defined in Section 9.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.6(a) as a
result of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event,
provided that prior to such date the Borrower has not entered into an agreement
with any other Person to acquire, repair or invest in assets useful in the
Borrower’s business (provided that upon such agreement, the Borrower shall have
an additional six months to consummate such agreement) and (b) the date on which
the Borrower shall have determined not to, or shall have otherwise ceased to,
acquire, repair or invest in assets useful in the Borrower’s business with all
or any portion of the relevant Reinvestment Deferred Amount.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043, or
any successor thereto.
“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding; provided that any
time there are two or fewer Lenders, the Required Lenders shall consist of such
Lenders.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.
“Restricted Subsidiary”: any Subsidiary of the Borrower other than any
Unrestricted Subsidiary.
“Revolving Credit Agreement”: the Revolving Credit Agreement, dated as of July
3, 2012, among Southern Star Central Corp., as borrower, the several banks and
other financial institutions or entities from time to time parties thereto and
Royal Bank of Canada, as administrative agent.
“S&P”: Standard & Poor’s Ratings Services.
“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, Her Majesty’s Treasury, the Department of Foreign Affairs and
International Trade (Canada) or any other relevant similar sanctions authority.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Senior Notes”: The Senior Registered Notes and the Senior Unregistered Notes.
“Senior Notes Indentures”: The Senior Registered Notes Indenture and the Senior
Unregistered Notes Indenture.
“Senior Registered Notes”: the 6.75% Senior Registered Notes due 2016 issued by
the Parent pursuant to the Senior Registered Notes Indenture.
“Senior Registered Notes Indenture”: the Indenture dated as of April 13, 2006
entered into by the Parent in connection with the issuance of the Senior
Registered Notes, together with all instruments and other agreements entered
into by the Parent in connection therewith.
“Senior Unregistered Notes”: the 6.75% Senior Unregistered Notes due 2016 issued
by the Parent pursuant to the Senior Unregistered Notes Indenture.
“Senior Unregistered Notes Indenture”: the Indenture dated as of April 16, 2008
entered into by the Parent in connection with the issuance of the Senior
Unregistered Notes, together with all instruments and other agreements entered
into by the Parent in connection therewith.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Change of Control”: a “Change of Control Triggering Event” as defined
in the OpCo Notes Indenture, the Senior Notes Indentures or the New Senior Notes
Indenture (or any similar documentation related to any Permitted Refinancing
Indebtedness).
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower and any
Person that is a Lender or an affiliate of a Lender at the time such Swap
Agreement is entered into.
“Sponsor”: Morgan Stanley Infrastructure Inc.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



“Successor Sponsor”: a transferee, the Controlling Interest in which is owned,
beneficially and of record, by Qualified Owners.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment”: as to any Lender, the obligation of such Lender to make a
Term Loan to the Borrower in a principal amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$100,000,000.
“Term Facility”: each of the Term Commitments and the extensions of credit made
thereunder.
“Term Loans”: as defined in Section 2.1.
“Term Loan Maturity Date”: June 1, 2016.
“Total Assets”: with respect to the Borrower and its Restricted Subsidiaries for
any period, the total assets of the Borrower and it Restricted Subsidiaries on a
consolidated basis determined in accordance with GAAP, as shown on the most
recently available consolidated balance sheet of the Borrower and its Restricted
Subsidiaries for such period.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States”: the United States of America.
“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is formed after
the Closing Date which the Borrower designates as an Unrestricted Subsidiary in
a written notice to the Administrative Agent; provided that (i) such Subsidiary
has no Indebtedness other than Non-Recourse Debt; (ii) such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the Borrower
or any Restricted Subsidiary of the Borrower unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower; (iii) such Subsidiary
is a Person with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Capital Stock or (B) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; (iv) such Subsidiary has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Borrower or any
of its Restricted Subsidiaries and (iv) immediately after giving effect to such
designation, the Borrower will be in compliance with Section 6.1 calculated on a
pro forma basis as of the end of the quarter most recently ended prior to the
date of such designation for which financial statements have been delivered
pursuant to Section 5.1.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Any such designation by the Borrower of a Subsidiary of the Borrower as an
Unrestricted Subsidiary shall be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of a resolution of the board of
directors giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing conditions. If, at
any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date.
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.14(f)(ii)(B)(3).
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.


(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (x) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (y) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.
(c)    All accounting and reporting policies contained herein conform with
accounting principles generally accepted in the United States. The financial
information contained herein has been prepared in accordance with rules and
regulations of the SEC. The Parent maintains its accounting records subject to
GAAP, and the Parent is not itself directly subject to the Federal Energy
Regulatory Commission’s (“FERC”) Uniform System of Accounts (“USofA”) under the
Natural Gas Act, as amended (the “NGA”). The Borrower is a “natural-gas company”
subject to accounting regulation (among other matters) under the NGA. As with
essentially all natural-gas companies, the Borrower’s transmission, storage, and
related activities are subject to regulation by the FERC and, as such, rates and
charges for the transportation of natural gas in interstate commerce, the
extension, enlargement or abandonment of jurisdictional facilities, and its
accounting, among other things, are subject to regulation. The Borrower
maintains its accounting records subject to FERC’s USofA.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



(d)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF LOANS


2.1    Term Commitments. Subject to the terms and conditions hereof, (a) each
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7.


2.2    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit F
(which notice must be received by the Administrative Agent prior to 10:00 A.M.,
New York City time, one Business Day prior to the anticipated Closing Date)
requesting that the Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date each Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Lenders in
immediately available funds.


2.3    Repayment of Term Loans. The Term Loan of each Lender shall be repaid in
full as of the Term Loan Maturity Date.


2.4    Fees, etc. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.


2.5    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice substantially in the form of Exhibit G delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.15. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of ABR Loans) accrued
interest to such date on the amount prepaid.


2.6    Mandatory Prepayments. (a)    If any Indebtedness shall be incurred by
any Group Member, an amount equal to 100% of the Net Cash Proceeds thereof shall
be applied on the date of such incurrence toward the prepayment of the Term
Loans. If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans; provided that, notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $25,000,000 in any fiscal year of the
Borrower and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Term Loans.


(b)    Amounts to be applied in connection with prepayments made pursuant to
Section 2.6(a) shall be applied to the prepayment of the Term Loans in
accordance with Section 2.12(b). The application of any prepayment pursuant to
Section 2.6(a) shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under Section 2.6(a) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
2.7    Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election substantially in the form of
Exhibit H no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Required Lenders have determined in their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice substantially in the form of Exhibit H to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans, provided that no Eurodollar Loan may be continued
as such (i) when any Event of Default has occurred and is continuing and the
Required Lenders have determined in their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 7(f) with respect to the Borrower is in existence, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
2.8    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.


2.9    Interest Rates and Payment Dates (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.


(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2% from the date of such
non‑payment until such amount is paid in full (as well after as before
judgment); provided that this clause (c) shall not apply to any Event of Default
that has been waived by the Lenders pursuant to Section 9.1.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
2.10    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
2.11    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the Term Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (y)
any Loans under the Term Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans under the Term Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the Term Facility shall be made or continued as such, nor
shall the Borrower have the right to convert Loans under the Term Facility to
Eurodollar Loans.
2.12    Pro Rata Treatment and Payments. (a) Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Lenders. Amounts prepaid on account
of the Term Loans may not be reborrowed.


(b)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 8.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal

080599-0099-14744-15923445



--------------------------------------------------------------------------------



pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.
(c)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Closing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Closing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the Term Facility, on demand, from the Borrower.
(d)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(c), 2.12(d), 2.14(e) or 8.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
2.13    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or


(iii) shall impose on such Lender any other condition (other than Taxes);

080599-0099-14744-15923445



--------------------------------------------------------------------------------



and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender or such other Credit
Party, upon its demand, any additional amounts necessary to compensate such
Lender or such other Credit Party for such increased cost or reduced amount
receivable. If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.
(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.
(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
2.14    Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.


(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



(d) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.6(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(a) (ii) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form


080599-0099-14744-15923445



--------------------------------------------------------------------------------



W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(2)
executed originals of IRS Form W-8ECI;



(3)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or



(4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-4 on behalf of each such direct and indirect partner;



(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.



080599-0099-14744-15923445



--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(iii) On or prior to the Closing Date, the Administrative Agent shall deliver to
the Borrower an executed original of IRS Form W-8IMY certifying in Part I that
the Administrative Agent is a U.S. branch of a foreign bank and certifying in
Part IV, Line 12, that the Administrative Agent agrees to be treated as a U.S.
Person with respect to any payments made to it under any Loan Document. The
Administrative Agent agrees that if such IRS Form W-8IMY previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or promptly notify the Borrower in writing of its legal inability to do so.
(b)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(c)    Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under the Loan Documents.


Indemnity
2.15    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
2.16    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.13 or 2.14(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another

080599-0099-14744-15923445



--------------------------------------------------------------------------------



lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
offices to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.13
or 2.14(a).


2.17    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.13 or 2.14(a) or (b) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders (with
the percentage in such definition being deemed to be 50% for this purpose) has
been obtained) (each such Lender, a “Non-Consenting Lender”), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.16 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.13 or 2.14(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.13 or 2.14(a), as the case may be, (ix) in the case of any
replacement resulting from a Lender becoming a Non-Consenting Lender, the
replacement financial institution shall have consented to the applicable
amendment, supplement, modification, consent or waiver and (x) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender. Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.


SECTION 3. REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
3.1    Financial Condition. The audited consolidated balance sheets of the
Borrower and its consolidated Restricted Subsidiaries as at December 31, 2011,
December 31, 2012 and December 31, 2013, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report Ernst & Young, present fairly the
consolidated financial condition of the Borrower and its consolidated Restricted
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Borrower and its consolidated Restricted
Subsidiaries as at March 31, 2014, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Borrower and
its consolidated Restricted Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the three-month
period then ended (subject to normal year‑end audit adjustments and the absence
of footnotes). All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as described above or as
approved by the aforementioned firm of accountants and disclosed therein). As of
the Closing Date, no Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long‑term leases or
unusual forward or long‑term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



During the period from March 31, 2014 to and including the date hereof there has
been no Disposition by any Group Member of any material part of its business or
property.


3.2    No Change. Since March 31, 2014, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.


3.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except in each case referred to in clauses (a)
(other than with respect to a Loan Party), (c) and (d), to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.


3.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


3.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member that could reasonably be expected to result in a
Material Adverse Effect and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation. No
Requirement of Law or Contractual Obligation applicable to the Borrower or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.


3.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.


3.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.


3.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property, except where the
failure to hold a valid easement could not reasonably be expected to have a
Material Adverse

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Effect, and none of such property is subject to any Lien except as permitted by
Section 6.3.


3.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim. The use of Intellectual Property by each Group
Member does not infringe on the rights of any Person in any material respect.


3.10    Taxes. Each Group Member has filed or caused to be filed all federal,
state and other material Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge.


3.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the regulations of the Board or (b) for any
purpose that violates the provisions of the regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U‑1, as applicable, referred to in Regulation U.


3.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.


3.13    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect, (a) each Plan is in compliance with the applicable provisions of
ERISA and the Code relating to Plans and the regulations and published
interpretations thereunder; (b) no ERISA Event has occurred or is reasonably
expected to occur; and (c) all amounts required by applicable law with respect
to, or by the terms of, any retiree welfare benefit arrangement maintained by
any Group Member or to which any Group Member has an obligation to contribute
have been accrued in accordance with Accounting Standards Codification Topic
715-60. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions set forth in Section 430 of the Code) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Pension Plan
allocable to such accrued benefits (the “Funded Status”) by an amount that
would, either alone or in combination with the Funded Status of any other
Pension Plan, reasonably be expected to have a Material Adverse Effect after
taking account of the Borrower’s regulatory assets that have been or will be
recovered in its rates charged to customers, as permitted by FERC.


3.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.


3.15    Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 3.15
sets forth the name and jurisdiction of incorporation of

080599-0099-14744-15923445



--------------------------------------------------------------------------------



each Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents. The
Borrower has no Subsidiaries organized outside the United States.


3.16    Use of Proceeds. The proceeds of the Term Loans shall be used to fund
(i) the repayment of a portion of the revolving loans under the Revolving Credit
Agreement and (ii) general corporate purposes.


3.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:


(a)    the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or would give rise
to liability under, any Environmental Law;


(b)    no Group Member has received or has knowledge of any notice of violation,
alleged violation, non-compliance, liability or potential liability related to
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge that any such notice (i) will be received
or (ii) is being threatened;


(c)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
would give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
would give rise to liability under, any applicable Environmental Law;


(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;


(e)    there has been no release or, to the knowledge of the Borrower,
threatened release of Materials of Environmental Concern at or from the
Properties, or arising from or related to the operations of any Group Member in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that would give rise to liability
under Environmental Laws;


(f)    the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and


(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.


3.18    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, when
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading under the

080599-0099-14744-15923445



--------------------------------------------------------------------------------



circumstances in which they were made; provided that any projections are based
upon good faith estimates and assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Responsible Officer of a Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.


3.19    OFAC. No Loan Party or any Subsidiary (a) is currently the subject of
any Sanctions, (b) is located, organized or residing in any Designated
Jurisdiction, or (c) is or has been (within the previous five (5) years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, by any Loan Party to lend, contribute, provide or has otherwise
made available to fund any activity or business in any Designated Jurisdiction
or, to the knowledge of any Loan Party, to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender or the Administrative Agent) of
Sanctions.


3.20    Solvency. As of the Closing Date, the Loan Parties, on a consolidated
basis, are Solvent.


3.21    Senior Indebtedness. The Obligations constitute “Senior Indebtedness” of
the Borrower under and as defined in the OpCo Notes Indenture.


SECTION 4. CONDITIONS PRECEDENT


4.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:


(a)Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Lender listed on Schedule 1.1A.


(b)Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for the 2011, 2012 and 2013 fiscal years ended December 31st of
each such year and (ii) unaudited interim consolidated financial statements of
the Borrower and its consolidated Subsidiaries for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (i) of this paragraph as to which such interim financial statements
are available, and such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material adverse change in the consolidated
financial condition of the Borrower and its consolidated Subsidiaries since the
most recent audited financial statements.


(c) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 6.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.


(d)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be paid and for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Closing Date. At the option of the Borrower, all such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

080599-0099-14744-15923445



--------------------------------------------------------------------------------





(e)Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments, including the certificate of
incorporation of the Borrower certified by the Secretary of State of the State
of Delaware, and (ii) a long form good standing certificate for the Borrower
from the Secretary of State of the State of Delaware.


(f)Legal Opinions. The Administrative Agent shall have received the legal
opinion of Orrick Herrington & Sutcliffe LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit D which shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.


(g)Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects (unless qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such date as if made on and as of such date (except to the extent
that such representations and warranties refer to an earlier date, in which case
they shall be true and correct in all material respects (unless qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of such earlier date).


(h)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.


For the purpose of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


SECTION 5. AFFIRMATIVE COVENANTS


The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:
5.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a) as soon as available, but in any event within (i) 120 days after the end of
each fiscal year of the Borrower ended December 31st of each such year, a copy
of the audited consolidated balance sheet of the Borrower and its consolidated
Restricted Subsidiaries and (ii) 120 days after the end of each fiscal year of
the Borrower ended December 31st of each such year, a copy of the audited
balance sheet of the Borrower and, if applicable, its consolidated Restricted
Subsidiaries, in each case as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Ernst & Young or other independent
certified public accountants of nationally recognized standing. Notwithstanding
the foregoing, the obligations in this Section 5.1(a) may be deemed satisfied
upon the filing of the Borrower’s or Parent’s Form 10-K with the SEC;


(b) as soon as available, but in any event not later than 75 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Restricted Subsidiaries and (ii) the unaudited balance sheet of the
Borrower and, if applicable, its consolidated Restricted Subsidiaries, in each
case as at the end of such quarter and the related unaudited consolidated
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form

080599-0099-14744-15923445



--------------------------------------------------------------------------------



the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes). Notwithstanding the foregoing, the
obligations in this Section 5.1(c) may be deemed satisfied upon the filing of
the Borrower’s or Parent’s Form 10-Q with the SEC.


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
5.2    Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (h), to the relevant Lender):
(a)    either (x) concurrently with the delivery of the financial statements
referred to in Section 5.1(a) (or upon satisfaction of such delivery requirement
upon the Borrower or Parent filing a Form 10-K with the SEC) or (y) as soon as
available, but in any event within 120 days after the end of each fiscal year of
the Borrower ended December 31st of such year, a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate;
(b)    either (x) concurrently with the delivery of any of the financial
statements referred to in Section 5.1 (or upon satisfaction of such delivery
requirement upon the Borrower or Parent filing a Form 10-K or 10-Q, as
applicable, with the SEC) or (y) as soon as available, but in any event within
the applicable time periods specified in Section 5.1 for delivery of the
applicable financial statements, (i) a certificate of a Responsible Officer
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, (A) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of Section 6.1 hereof as of the last
day of the fiscal quarter or fiscal year of the Borrower, as the case may be,
and (B) to the extent not previously disclosed to the Administrative Agent, (1)
a description of any change in the jurisdiction of organization of any Loan
Party and (2) a description of any Person that has become a Group Member, in
each case since the date of the most recent report delivered pursuant to this
clause (B) (or, in the case of the first such report so delivered, since the
Closing Date);
(c)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions;
(d)    if the Borrower is no longer a public reporting company, within 75 days
after the end of each fiscal quarter of the Borrower (or 120 days, in the case
of the fourth fiscal quarter of each fiscal year), a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year;
(e) (i) as soon as practical, but in any event no later than five (5) Business
Days prior to the effectiveness thereof, notice of any proposed amendment,
supplement, waiver or other modification with respect to the OpCo Notes
Indenture (including, once available, a summary of the material terms thereof)
and (ii) no later than three (3) Business Days prior to the effectiveness
thereof, copies of substantially final

080599-0099-14744-15923445



--------------------------------------------------------------------------------



drafts of such proposed amendment, supplement, waiver or other modification with
respect to the OpCo Notes Indenture;
(f) if the Borrower is no longer a public reporting company, within five days
after the same are sent, copies of all financial statements and reports that the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower may make to, or file with,
the SEC;
(g) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the
relevant Group Members or ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plans,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and
(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
5.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature that, if not paid, could result in a Material
Adverse Effect, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.


5.4    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


5.5    Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.


5.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice and at reasonable times up to two times per year
provided no Event of Default has occurred and is continuing, permit
representatives of the Administrative Agent or any Lender (unless an Event of
Default has occurred and is continuing, at the expense of the Administrative
Agent or such Lender, as applicable) to visit and inspect any of its properties
and examine and make abstracts from any of its books and records, and to discuss
the business, operations, properties and financial and other condition of the
Group Members with officers and employees of the Group Members and with their
independent certified public accountants.


5.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:


(a)    the occurrence of any Default or Event of Default;

080599-0099-14744-15923445



--------------------------------------------------------------------------------



(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c)    any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Group Member in an aggregate amount exceeding a material
amount, as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know thereof; and
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
5.8    Environmental Laws. (a) Comply in all material respects with, and use all
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants (if any) with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use all
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, registrations or permits required under applicable Environmental
Laws.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with the lawful orders and
directives of Governmental Authorities regarding Environmental Laws.
5.9    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to cause the public credit ratings issued by S&P and Moody’s for the
OpCo Notes to be maintained (but not to obtain or maintain a specific rating).


SECTION 6. NEGATIVE COVENANTS


The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:
6.1    Financial Condition Covenants.
(a)    Consolidated Capitalization Ratio. Permit the Consolidated Capitalization
Ratio as at the last day of any fiscal quarter of the Borrower to exceed 0.50 to
1.0.
(b)    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for
any period of four consecutive fiscal quarters of the Borrower to be less than
2.50 to 1.0.
6.2    [Reserved].
6.3    Liens. Issue, assume, or guarantee any Indebtedness secured by a Lien,
upon any property of the Borrower or any of its Restricted Subsidiaries without
effectively providing that the Loans shall be equally

080599-0099-14744-15923445



--------------------------------------------------------------------------------



and ratably secured with such Indebtedness, except that the foregoing shall not
prevent the Borrower or any of its Restricted Subsidiaries from issuing,
assuming or guaranteeing Indebtedness secured by the following types of Liens:
(a)    purchase money Liens;
(b)    preexisting Liens on any property acquired or constructed by the Borrower
or any Restricted Subsidiary and Liens created within one year after completion
of such acquisition or construction;
(c)    Liens created on any contract for the sale of products or services
related to the operation or use of any property acquired or constructed within
one year after completion of such acquisition or construction;
(d)    Liens on property of a Restricted Subsidiary existing at the time it
became a Restricted Subsidiary of the Borrower or existing on property at the
time acquired by the Borrower;
(e)    Liens on oil or gas properties owned by the Borrower or any Restricted
Subsidiary;
(f)    Liens that extend, or renew or replace in whole or in part a Lien
permitted hereunder; and
(g)    other Liens securing a principal amount of Indebtedness in an aggregate
amount which, at the time of incurrence and together with the Attributable Debt
in respect of sale and lease-back transactions permitted by the proviso of
Section 6.10, do not exceed 10% of Consolidated Net Tangible Assets.
6.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), create Subsidiaries organized outside the United
States or Dispose of all or substantially all of its property or business,
except that:
(a)    any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower or another Restricted Subsidiary of the Borrower
(provided that the Borrower or a Loan Party shall be the continuing or surviving
corporation);
(b)    any Restricted Subsidiary of the Borrower may Dispose of any or all of
its assets to the Borrower or another Restricted Subsidiary of the Borrower
(upon voluntary liquidation or otherwise);
(c)    any Investment may be structured as a merger, consolidation or
amalgamation; and
(d)    any Permitted Sale Transaction may be structured as a merger,
consolidation or amalgamation.
6.5    [Reserved].


6.6    [Reserved].


6.7    [Reserved].


6.8    [Reserved].


6.9    Transactions with Affiliates. Except as set forth in Schedule 6.9, enter
into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate unless such transaction is (a)
otherwise permitted under this Agreement, (b) (i) in the ordinary course of
business of the relevant Group Member and (ii) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, or (c) any of
the following items:

080599-0099-14744-15923445



--------------------------------------------------------------------------------





(i)
any employment agreement entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business and consistent with past
practices;

(ii)
transactions between or among the Borrower and/or its Restricted Subsidiaries;



(iii)
transactions with a Person that is an Affiliate of the Borrower solely because
the Borrower owns Capital Stock or other equity interests in, or controls, such
Person;



(iv)
payment of reasonable directors fees to Persons who are not otherwise Affiliates
of the Borrower;



(v)
sales of Capital Stock or other equity interests (other than Disqualified Stock)
to Affiliates of the Borrower;



(vi)
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements
or stock option or stock ownership plans approved by the board of directors;



(vii)
loans or advances to employees in the ordinary course of business and consistent
with past practices; and



(viii)
indemnification payments made to officers, directors and employees of the
Borrower or any of its Restricted Subsidiaries pursuant to charter, bylaw,
statutory or contractual provisions.



6.10    Sales and Leasebacks. Sell and lease back for more than three years any
Principal Property acquired or placed into service more than 180 days before
such lease arrangement; provided that notwithstanding the foregoing, the
Borrower and any of its Subsidiaries may enter into such transactions so long
as, at the time of such transactions, the sum of (x) the principal amount of
Indebtedness secured by Liens permitted by Section 6.3(g) and (y) the aggregate
Attributable Debt in respect of such transactions does not exceed 10% of
Consolidated Net Tangible Assets.


6.11    Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock, the Senior Notes or the New Senior Notes) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary.


6.12    Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31st or change the Borrower’s method of determining
fiscal quarters.


6.13    Lines of Business. Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.


6.14    Sanctions. Permit, nor shall it permit any of Subsidiaries to, permit
any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
knowingly lent, contributed or otherwise made available to fund any activity or
business in any Designated Jurisdiction that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; (b) to
knowingly fund any activity or business of any Person located, organized or
residing in any Designated Jurisdiction or who is the subject of any Sanctions
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or (c) in any other manner that, to the knowledge of
such Loan Party, will result in any violation by any Person (including any
Lender, Arranger or the Administrative Agent) of any Sanctions that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

080599-0099-14744-15923445



--------------------------------------------------------------------------------





SECTION 7. EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:
(a)    the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or


(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or


(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6 of this Agreement; or


(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; provided, that
if (i) such default cannot be cured in such 30-day period, (ii) such failure is
susceptible of cure, (iii) the Loan Parties are proceeding with diligence and in
good faith to cure such failure, and (iv) the Administrative Agent shall have
received a certificate signed by an authorized officer of the Borrower to the
effect of clauses (i), (ii) and (iii) above and stating what action the Borrower
is taking to cure such failure then such 30-day cure period shall be extended to
such date, not to exceed a total of 60 days, as shall be necessary for the
applicable Loan Party to diligently cure such failure; or


(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Obligations) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $50,000,000 or more; or


(f)    (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any

080599-0099-14744-15923445



--------------------------------------------------------------------------------



substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) any Group Member shall make a general assignment for the benefit of its
creditors; or


(g)    an ERISA Event shall have occurred which has resulted or could reasonably
be expected to result in a Material Adverse Effect; or


(h)    one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or


(i)    [Reserved];


(j)    a Change of Control Triggering Event shall occur; or


(k)    any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert;


then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (B) if such event is any other Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.
SECTION 8. THE AGENTS


8.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.


8.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice

080599-0099-14744-15923445



--------------------------------------------------------------------------------



of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in‑fact selected by it with reasonable care.


8.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.


8.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.


8.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


8.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys‑in‑fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations,

080599-0099-14744-15923445



--------------------------------------------------------------------------------



property, financial and other condition and creditworthiness of the Loan Parties
and their affiliates and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.


8.7    Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


8.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.


8.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 and of
Section 9.5 shall continue to inure to its benefit.



080599-0099-14744-15923445



--------------------------------------------------------------------------------



8.10    Arrangers and Syndication Agent. Neither the Arrangers nor the
Syndication Agent shall have any duties or responsibilities hereunder in their
respective capacities as such.


SECTION 9. MISCELLANEOUS


9.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall


(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Term
Commitment, without the written consent of each Lender directly adversely
affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 9.1
without the written consent of such Lender;
(iii) amend the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the written consent
of all Lenders;
(iv) amend, modify or waive any provision of Section 8 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent;
(v) amend, modify or waive any provision of Section 2.12 without the written
consent of each Lender affected thereby; or
(vi) amend, modify or waive any provision of Section 9.7 without the written
consent of each Lender affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.


9.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 
 
Borrower:
4700 Highway 56
Owensboro, KY 42301
 
Attention: Gayle Hobbs
 
Facsimile: (270) 852-5010
 
Telephone:
(270) 852-5000
 
 
 Administrative Agent:
Royal Bank of Canada
4th Floor, 20 King Street West,
Toronto, Ontario M5H 1C4
 
Attention: Manager, Agency Services Group
 
Facsimile: 416-842-4023
 
 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
9.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
9.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or

080599-0099-14744-15923445



--------------------------------------------------------------------------------



in connection herewith shall survive the execution and delivery of this
Agreement and the making of the Loans and other extensions of credit hereunder.
9.5    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Syndication Agent for all their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one counsel to
the Administrative Agent and the Syndication Agent and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and documented
fees and disbursements of one counsel to the Administrative Agent and the
Lenders, and one additional counsel in the event of a conflict between the
Administrative Agent and the Lenders, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other recording Taxes, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent, their respective affiliates, and their respective
officers, directors, employees, agents, advisors and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of one legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or the material breach of the
Loan Documents by such Indemnitee, and provided, further, that this Section
9.5(d) shall not apply with respect to Taxes other than any Taxes that represent
losses or damages arising from any non-Tax claim. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. No Indemnitee shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 9.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section 9.5
shall be submitted to Susanne Harris (Telephone No. (270) 852-5000) (Facsimile
No. (270) 852-5011), at the address of the Borrower set forth in Section 9.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a

080599-0099-14744-15923445



--------------------------------------------------------------------------------



written notice to the Administrative Agent. The agreements in this Section 9.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder.
9.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.


(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, all or a portion of its rights and obligations under this
Agreement with the prior written consent of:
(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and
provided, further, that (x) the Borrower shall be deemed to have consented to
any such assignment unless the Borrower shall object thereto by written notice
to the Administrative Agent within ten (10) Business Days after having received
notice thereof and (y) the Borrower shall not be deemed to be unreasonable in
withholding its consent to an assignment to any Persons that are engaged as
principals primarily in private equity or venture capital or any of such
Persons’ Affiliates; and


(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed).


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans under the Term Facility, the amount of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;


(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.


For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



    
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (ii) directly affects such Participant. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.17 with respect to any Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein, including the requirements under
Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (i)
agrees to be subject to the provisions of Sections 2.13 and 2.14 as if it were
an assignee under paragraph (b) of this Section and (ii) shall not be entitled
to receive any greater payment under Sections 2.13 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.7(b) as though it were a Lender, provided such Participant shall be
subject to

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Section 9.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
9.7    Adjustments; Set‑off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders the Term Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 9.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, if an Event of Default has occurred and is continuing and upon any
Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower.
9.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
9.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



9.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.12    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right against any
property of any Loan Party in any other forum in which jurisdiction can be
established;


(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;


(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and


(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.


9.13    Acknowledgements. The Borrower hereby acknowledges and agrees that (a)
no fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the

080599-0099-14744-15923445



--------------------------------------------------------------------------------



relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their affiliates or any other
Person, (g) none of the Credit Parties has any obligation to the Loan Parties or
their affiliates with respect to the transactions contemplated by this Agreement
or the other Loan Documents except those obligations expressly set forth herein
or therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such affiliate and (h) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Credit Parties or among the Loan
Parties and the Credit Parties.


9.14    Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent or
any other Lender or to any Affiliate thereof that needs such information in
connection with the transactions contemplated by the Loan Documents (it being
understood that such Persons to whom disclosure is made will be informed of the
confidential nature of such information and be instructed to keep it
confidential), (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates (it being
understood that such Persons to whom disclosure is made will be informed of the
confidential nature of such information and be instructed to keep it
confidential), (d) upon the request or demand of any Governmental Authority, (e)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed other than as a result of a breach of this Section, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person.


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.


All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.


9.15    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.


9.16    USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.



080599-0099-14744-15923445



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
SOUTHERN STAR GAS PIPELINE, INC.
By:_______________________________________­­
Name:
Title:



080599-0099-14744-15923445



--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as Administrative Agent
By:_______________________________________­­
Name:
Title:
ROYAL BANK OF CANADA, as a Lender
By:_______________________________________­­
Name:
Title:





080599-0099-14744-15923445



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
By:_______________________________________­­
Name:
Title:





080599-0099-14744-15923445



--------------------------------------------------------------------------------



Schedule 1.1A


Term Commitment Amounts of the Lenders


Name and Address of Lender


Revolving
Commitment
RBC Capital Markets
3 World Financial Center
200 Vesey Street, 9th Floor
New York, New York 10281
$60,000,000
Bank of America Merrill Lynch
One Bryant Park, 20th Floor
New York, New York 10036
$40,000,000
Aggregate Commitments
$100,000,000.00




080599-0099-14744-15923445



--------------------------------------------------------------------------------



Schedule 3.4


Consents, Authorizations, Filings and Notices


 


MSIP-SSCC Holdings, LLC, Action by Consent of the Board of Directors in Lieu of
Meeting, dated June 12, 2014


Southern Star Central Corp. Action by Consent of the Board of Directors in Lieu
of Meeting, dated May 20, 2014


Southern Star Central Corp. Action by Consent of the Board of Directors in Lieu
of Meeting, dated June 12, 2014


Southern Star Central Gas Pipeline, Inc. Action by Consent of the Board of
Directors in Lieu of Meeting, dated June 12, 2014



080599-0099-14744-15923445



--------------------------------------------------------------------------------



Schedule 3.15


Subsidiaries


None.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Schedule 6.9


Transactions with Affiliates




MSIP-SSCC Holdings, LLC, Southern Star Central Corp., and Southern Star Central
Gas Pipeline, Inc. Federal and State Income Tax Policy dated September 24, 2012.


Cash Management Program for Southern Star Central Corp. and Southern Star
Central Gas Pipeline, Inc. dated June 16, 2006.


Administrative Services Agreement between Southern Star Central Corp., EFS-SSCC
Holdings, L.L.C. and MSIP Southern Star L.L.C. dated January 23, 2012.



080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 5.2(b) of the
Credit Agreement, dated as of June 16, 2014 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among SOUTHERN
STAR CENTRAL GAS PIPELINE, INC., a Delaware corporation, (the “Borrower”), the
Lenders party thereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
I am the duly elected, qualified and acting [Chief Financial Officer] of the
Borrower.
I have reviewed and am familiar with the contents of this Certificate.
I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].
Attached hereto as Attachment 2 are the computations showing compliance with the
covenants set forth in Section 6.1 of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Certificate this _____ day of
___________, 20__.


________________________________________
Name:
Title:



080599-0099-14744-15923445



--------------------------------------------------------------------------------



Attachment 1
to Compliance Certificate
[Attach Financial Statements]

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Attachment 2
to Compliance Certificate


The information described herein is as of ____________, ____, and pertains to
the period from ____________, ____ to ________________, ____.
[Set forth Covenant Calculations]

080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT B
FORM OF
CLOSING CERTIFICATE
Pursuant to Section 4.1(e) of the Credit Agreement, dated as of June 16, 2014
(as amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
SOUTHERN STAR CENTRAL GAS PIPELINE, INC., a Delaware corporation, (the
“Borrower”), the Lenders party thereto and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies as follows:
The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
___________________ is the duly elected and qualified Corporate Secretary of the
Certifying Loan Party and the signature set forth for such officer below is such
officer’s true and genuine signature.
No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof.
The conditions precedent set forth in Section 4.1 of the Credit Agreement were
satisfied as of the Closing Date.
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:
There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party.
The Certifying Loan Party is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization.
Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.
Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.
Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.
The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and

080599-0099-14744-15923445



--------------------------------------------------------------------------------



deliver on behalf of the Certifying Loan Party each of the Loan Documents to
which it is a party and any certificate or other document to be delivered by the
Certifying Loan Party pursuant to the Loan Documents to which it is a party:
Name                    Office                Signature


________________________
________________________
________________________
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
_______________________________                ____________________________________
Name:                                Name:
Title:                                Title: Corporate Secretary


Date: _______________, 2014

080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.    Borrower(s):        ______________________________


4.    Administrative Agent:    ________________, as administrative agent under
the Credit Agreement


5.    Credit Agreement:    The Credit Agreement dated as of June 16, 2014 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among SOUTHERN STAR CENTRAL GAS PIPELINE, INC., a Delaware
corporation, (the “Borrower”), the Lenders party thereto and ROYAL BANK OF
CANADA, as administrative agent (in such capacity, the “Administrative Agent”).












________________________
1 Select as applicable.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



6.     Assigned Interest:


Term Commitment
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans.2
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


_________________________________
NAME OF ASSIGNOR




By:______________________________
Title:




ASSIGNEE


_________________________________
NAME OF ASSIGNEE




By:______________________________
Title:
















________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



[Consented to and]3 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent




By_________________________________
Title:




[Consented to:]4 


[NAME OF BORROWER]




By________________________________
Title:




[NAME OF ANY OTHER RELEVANT PARTY]




By________________________________
Title:


































________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower [and/or other parties] is
required by the terms of the Credit Agreement.





080599-0099-14744-15923445



--------------------------------------------------------------------------------



ANNEX 1




Credit Agreement, dated as of June 16, 2014 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among SOUTHERN
STAR CENTRAL GAS PIPELINE, INC., a Delaware corporation, (the “Borrower”), the
Lenders party thereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”).




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section [6.1] thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.










___________________________
5 Reference the affirmative covenant requiring delivery of financial statements.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT D
FORM OF
LEGAL OPINION OF ORRICK HERRINGTON & SUTCLIFFE LLP
[SEE ATTACHED]





080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT E-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement (the “Credit Agreement”), dated as of
June 16, 2014, among SOUTHERN STAR CENTRAL GAS PIPELINE, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Credit Agreement (the “Lenders”)
and ROYAL BANK OF CANADA, as administrative agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
ARTICLE I[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20__


    



080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT E-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement (the “Credit Agreement”), dated as of
June 16, 2014, among SOUTHERN STAR CENTRAL GAS PIPELINE, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Credit Agreement (the “Lenders”)
and ROYAL BANK OF CANADA, as administrative agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
ARTICLE II[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20__


    



080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT E-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement (the “Credit Agreement”), dated as of
June 16, 2014, among SOUTHERN STAR CENTRAL GAS PIPELINE, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Credit Agreement (the “Lenders”)
and ROYAL BANK OF CANADA, as administrative agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


ARTICLE III[NAME OF PARTICIPANT]
By:_____________________________________
 
Name:
 
Title:

Date: ________ __, 20__

080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT E-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement (the “Credit Agreement”), dated as of
June 16, 2014, among SOUTHERN STAR CENTRAL GAS PIPELINE, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Credit Agreement (the “Lenders”)
and ROYAL BANK OF CANADA, as administrative agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By: _____________________________________
 
Name:
 
Title:



Date: ________ __, 20__







080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT F
FORM OF NOTICE OF BORROWING
Royal Bank of Canada
4th Floor, 20 King Street West,
Toronto, Ontario M5H 1C4
Attention: Manager, Agency Services Group
Facsimile: 416-842-4023

[Date]
Dear Sirs:
Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
June 16, 2014, among Southern Star Central Gas Pipeline, Inc., a Delaware
corporation (the “Borrower”), the several lenders from time to time parties to
the Credit Agreement and Royal Bank of Canada, as administrative agent. Terms
defined in the Credit Agreement are used herein with the same meanings. This
notice constitutes a borrowing request as described in Section 2.2 of the Credit
Agreement pursuant to which the Borrower hereby requests Term Loans under the
Credit Agreement, and the Borrower specifies the following information with
respect to the borrowing of Term Loans requested hereby:
Principal amount of Term Loan6:____________________
Date of the Term Loan borrowing (which is a Business Day):___________________
Interest rate basis7:_____________________
Interest Period8:_________________________
Location and number of Borrower’s account at Administrative Agent to which
proceeds of borrowing are to be disbursed:______________________


[SIGNATURE PAGE FOLLOWS]
    














________________________


6 For each Eurodollar Tranche, must be equal to $5,000,000 or a whole multiple
of $1,000,000 in excess thereof.


7 Eurodollar Loan or ABR Loan.


8 Which must comply with the definition of “Interest Period” and end not later
than the Term Loan Maturity Date.

080599-0099-14744-15923445



--------------------------------------------------------------------------------





Very truly yours,
SOUTHERN STAR CENTRAL GAS PIPELINE, INC.
  By:


_____________________________________
Name:
Title:


 



080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT G


FORM OF NOTICE OF PREPAYMENT


                    


Royal Bank of Canada
4th Floor, 20 King Street West,
Toronto, Ontario M5H 1C4
Attention: Manager, Agency Services Group
Facsimile: 416-842-4023



[Date]


Dear Sirs:


Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
June 16, 2014, among Southern Star Central Gas Pipeline, Inc., a Delaware
corporation (the “Borrower”), the several lenders from time to time parties to
the Credit Agreement and Royal Bank of Canada, as administrative agent. Terms
defined in the Credit Agreement are used herein with the same meanings.
The Borrower hereby provides you notice, irrevocably, pursuant to Section 2.5 of
the Credit Agreement that on _______ __, ____, the Borrower intends to prepay
$_____________ in principal amount of the presently outstanding Term Loans under
the Credit Agreement, which Term Loans are [ABR Loans] [Eurodollar Loans having
an Interest Period ending on ______ __, ____]9.




[SIGNATURE PAGE FOLLOWS]


                    




















___________________________
9 For any Eurodollar Loan prepaid on any day other than the last day of the
Interest Period applicable thereto, Borrower shall also pay any amounts owed
pursuant to Section 2.15.

080599-0099-14744-15923445



--------------------------------------------------------------------------------



Sincerely,


SOUTHERN STAR CENTRAL GAS PIPELINE, INC.
                        


By:_______________________________
Name:
Title:








        

080599-0099-14744-15923445



--------------------------------------------------------------------------------



EXHIBIT H
FORM OF NOTICE OF CONVERSION OR CONTINUATION


Royal Bank of Canada
4th Floor, 20 King Street West,
Toronto, Ontario M5H 1C4
Attention: Manager, Agency Services Group
Facsimile: 416-842-4023



[Date]
Dear Sirs:
Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
June 16, 2014, among Southern Star Central Gas Pipeline, Inc., a Delaware
corporation (the “Borrower”), the several lenders from time to time parties to
the Credit Agreement and Royal Bank of Canada, as administrative agent. Terms
defined in the Credit Agreement are used herein with the same meanings.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.7 of
the Credit Agreement that the undersigned hereby requests a [conversion]
[continuation] on _______ __, ____ of $________ in principal amount of presently
outstanding Term Loans that are [ABR Loans] [Eurodollar Loans having an Interest
Period ending on ______ __, ____] [to] [as] [ABR][Eurodollar] Loans. [The
Interest Period for such amount requested to be converted to or continued as
Eurodollar Loans is [one] [two] [three] [six] [nine]10 [twelve]11 month[s].]


[SIGNATURE PAGE FOLLOWS]
 






















_______________________
10 Requires consent of all Lenders under the Term Facility.
11 Requires consent of all Lenders under the Term Facility.



080599-0099-14744-15923445



--------------------------------------------------------------------------------



Very truly yours,


SOUTHERN STAR CENTRAL GAS PIPELINE, INC.
                        


By:_______________________________
Name:
Title:


 



080599-0099-14744-15923445

